Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-9145 ROYAL HAWAIIAN ORCHARDS, L.P. (Exact name of registrant as specified in its charter) DELAWARE 99-0248088 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 688 Kinoole Street, Suite121, Hilo, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (808) 747-8471 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act). Yes☐ No☒ As of May14, 2015, the registrant had 11,100,000 ClassA Units issued and outstanding. Table Of Contents ROYAL HAWAIIAN ORCHARDS, L.P. INDEX Part I – Financial Information Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2015 and 2014 2 Condensed Consolidated Statements of Partners’ Capital for the three months ended March 31, 2015 and 2014. 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 4 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II – Other Information Item 6. Exhibits 20 SIGNATURES 21 i Table Of Contents PartI – Financial Information Item 1. Financial Statements Royal Hawaiian Orchards, L.P. Condensed Consolidated Balance Sheets (in thousands) March 31, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Other current assets Total current assets Land, orchards and equipment, net Other non-current assets Total assets $ $ Liabilities and partners’ capital Current liabilities Current portion of long-term debt $ $ Line of credit - Accounts payable Accrued payroll and benefits Other current liabilities Total current liabilities Non-current pension benefits Long-term debt Deferred income tax liability Total liabilities Commitments and contingencies Partners’ capital General partner 81 81 Class A limited partners, no par or assigned value, 11,100 units authorized, issued and outstanding Accumulated other comprehensive loss ) ) Total partners’ capital Total liabilities and partners’ capital $ $ See accompanying notes to condensed consolidated financial statements. 1 Table Of Contents Royal Hawaiian Orchards, L. P. Condensed Consolidated Statements of Operations and Comprehensive Loss (unaudited) (in thousands, except per unit data) Three months ended March 31, Orchards revenue $ $ Branded product sales, net Total revenues Cost of revenues Cost of orchards revenue Cost of branded product sales Total cost of revenues Gross profit General and administrative expenses Selling expenses Operating loss ) ) Interest expense ) ) Other (expense) income ) 79 Loss on disposition of property and equipment — ) Loss before income taxes ) ) Income tax expense 45 35 Net loss ) ) Other comprehensive income, net of tax Amortization of prior service cost 2 2 Amortization of actuarial loss — — Subtotal defined benefit pension plan 2 2 Other comprehensive income, net of tax 2 2 Comprehensive loss $ ) $ ) Net loss per Class A Unit $ ) $ ) Weighted average Class A Units outstanding See accompanying notes to condensed consolidated financial statements. 2 Table Of Contents Royal Hawaiian Orchards, L.P. Condensed Consolidated Statements of Partners’ Capital (unaudited) (in thousands) Three months ended March 31, Partners’ capital at beginning of period: General partner $ 81 $ 81 Class A limited partners Accumulated other comprehensive (loss) income: Pension and severance obligations ) 37 Allocation of net loss: Class A limited partners ) Units issued for cash: Class A limited partner units (3,600 units), net of fees of $300 - - Accumulated other comprehensive income: Change in pension and severance obligations 2 2 2 2 Partners’ capital at end of period: General partner 81 81 Class A limited partners Accumulated other comprehensive (loss) income ) 39 Total partners’ capital $ $ See accompanying notes to condensed consolidated financial statements. 3 Table Of Contents Royal Hawaiian Orchards, L.P. Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Three months ended March 31, Cash flows from operating activities: Cash received from goods and services $ $ Cash paid to suppliers and employees ) ) Interest paid ) ) Taxes paid (1 ) — Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Debt issuance costs ) — Proceeds from long-term debt — Proceeds from rights offering — Payment of rights offering fees — ) Proceeds from drawings on line of credit Repayment of line of credit ) ) Repayment on long-term debt ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net loss to net cash (used in) provided by operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash (used in) provided by operating activities: Depreciation and amortization Net loss on sale of property and equipment — 13 Defined benefit pension plan expense 2 2 Deferred income tax credit — (6 ) Decrease in accounts receivable Increase in inventories ) ) Increase in deferred farming costs — ) Decrease in other current assets 45 Increase in accounts payable Decrease in accrued payroll and benefits ) ) Increase in other current liabilities 19 Total adjustments ) Net cash (used in) provided by operating activities $ ) $ See accompanying notes to condensed consolidated financial statements. 4 Table Of Contents Royal Hawaiian Orchards, L.P.
